DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “determining at intervals”.  It is unclear what is meant by “intervals”.  Are these processing cycles, distance intervals, time intervals, frequency intervals of the FFT?

Claim 1 recites the limitation "output signals" in line 9.  There is insufficient antecedent basis for this limitation in the claim.



	Claim 1 recites “Determination of the fill level echo due to the previously determined information.”  It is unclear to what information this is referring.  The only previously “determined” value are the significant reflectors in the first spectral analysis.  And while that is a method step using “determined”, there is no recitation of “information” in this step raising questions of antecedent basis.   

Claim 1 recites “the fill level echo” in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "distances" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Nowhere in claim 1 is “distance” ever determined.  

Claim 2 recites “receiving signals” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “reception signals”. 



Claim 4 recites the limitations “previous measurements” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite any “measurements” taking place, nor is there recitation of plural measurements, nor is there recitation of a “current” measurement to establish what is meant by “previous”.

Claim 5 recites “the spectral analysis is a …FFT”.  It is unclear whether this is referring to the first or second spectral analysis.  

Claim 6 recites “is transmitted” There is insufficient antecedent basis for this limitation in the claim.  Claim 1 merely recites “sending”, not “transmitting”.  

Claim 7 recites the limitation "the transmission Al" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of “the transmission”.  Additionally, it is unclear what a transmission Al is. 

Claim 7 recites “2n frequency ramps”.  The variable “n” is not defined.  



Claim 10 uses the phrase “and/or” multiple times.  It is unclear whether the limitations following this phrase are part of the claim.  That is, the scope of the claim cannot be determined.  

Claim 11 recites “any of the claim 1”.  This is believed to be a typographical error.  

The scope of claim 11 cannot be ascertained.  Claim 11 recites carrying out the method of claim 1 when a FMCW procedure is not possible.  
1) Claim 1 recites transmitting ramped transmission signals, these are well-known in the art as frequency modulated continuous wave signals (FMCW).  Therefore it is not clear how claim 11 can be operative when the method it seeks to enact is a “FMCW procedure”  
2) It is not clear what is meant by an FMCW procedure and what the scope of such a procedure comprises.  As such, an FMCW procedure could be literally any “procedure” involving an FMCW, the scope of which is impossible to ascertain.  

Claim 12 recites “determining intervals”.  It is unclear what is meant by “intervals”.  Are these processing cycles, distance intervals, time intervals, frequency intervals of the FFT?

Claim 12 recites the limitation "output signals" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites determining speed of the reflectors.  It is unclear if this is a speed value of a physical object, or the speed of the reflected wave through a medium.  

Claim 12 recites “the fill level echo” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites “determining the fill level echo based on information previously determined.”  It is unclear to what information this is referring.  The only previously “determined” value are the intervals and speed values.  And while these are method steps using “determined”, there is no recitation of “information” in this step raising questions of antecedent basis.   

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malinovsky (US 2015/0233750).
Claim 1: Malinovsky discloses a Method for fill level measurement with a radar fill level measuring device (para 0026) using the following steps:
sending a transmission signal with a plurality of frequency ramps (para 0032, 0033)
receiving a reception signal per frequency ramp of the transmission signals (para 0036-0038)
saving the reception signals in a memory (para 0036-0038, inherent: processor buffers and other processing conventions for receiving and acting on sets of data)
performing a first spectral analysis of the reception signals (para 0105)
determining at intervals significant reflectors from the first spectral analysis of at least one reception signal (para 0106-0108)
performing a second spectral analysis of several output signals of the first spectral analysis at least at the position of one significant reflector in the reception signal (para 0108-0111) and
determination of the fill level echo due to the previously determined information (para 0112)

Claim 2: Malinovsky discloses the determination of the distances takes place on the basis of a mean value over a plurality of receiving signals (para 0101 averaging)

Claim 3: Malinovsky discloses a classification of the individual reflectors takes place to determine the fill level echo from the distances of the significant reflectors based on specific characteristics (para 0106-0108)

Claim 4: Malinovsky discloses historical information from previous measurements is taken into consideration for determining the fill level echo from the distances of the significant reflectors (para 0089, 0113, 0114)

Claim 5: Malinovsky discloses the spectral analysis is a fast Fourier transformation (para 0105)

Claim 10: Malinovsky discloses a start frequency and/or a slope and/or a step width and/or a break time of the frequency ramp vary (para 0032-0036)

Claim 11: Malinovsky discloses a method for the fill level measurement with a radar fil level measuring device, wherein the method is applied according to any of the claim 1 when a fill level measurement with a FMCW procedure is not possible (para 0008 the method is applied when FMCW principle measurements are affected by a dispersion factor that gives rise to inaccurate measurements) 

Claim 12: Malinovsky discloses a method for fill level measurement with a radar fill level measuring device (para 0026) using the following steps:
sending a transmission signal with a plurality of frequency ramps (para 0032, 0033)
receiving a plurality of reception signals, wherein one reception signal is received per frequency ramp of the transmission signal (para 0036-38)
saving the reception signals in a memory (para 0036-0038, inherent: processor buffers and other processing conventions for receiving and acting on sets of data)
performing a second spectral analysis of the reception signals, wherein at least two of the reception signals of the plurality of reception signals are used (para 0105)
performing a first spectral analysis of several output signals of the second spectral analysis (para 0108-0111)
determining intervals of significant reflectors from the results of the first spectral analysis (para 0106, 0108)
determining speed values of significant reflectors from the results of the second spectral analysis (para 0064, 0084, 0118)  and
determining the fill level echo based on information previously determined (para 0112)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinovsky (US 2015/0233750) as applied to claim 1 above, and further in view of von Rhein (US 2019/0004146)
Claim 6: Malinovsky does not specifically discloses a transmission signal with at least 25 frequency ramps is transmitted.
Von Rhein discloses a chirped sequence radar for range measurement (fig 2, para 00017) wherein the transmission signal comprises at least 25 frequency ramps (para 0048).  It would have been obvious to modify the invention such that it disclosed the above limitations as taught by von Rhein in order to attain a desired resolution (von Rhein para 0017).  

Claim 7: Malinovsky does not specifically discloses the transmission comprises a plurality of 2n frequency ramps
Von Rhein discloses a chirped sequence radar for range measurement (fig 2, para 00017) wherein the transmission signal comprises a plurality of 2n frequency ramps (para 0048).  It would have been obvious to modify the invention such that it disclosed the above limitations as taught by von Rhein in order to attain a desired resolution (von Rhein para 0017).  

Claim 8: Malinovsky does not discloses the transmission signal comprises 128, 256, or 512 frequency ramps
Von Rhein discloses a chirped sequence radar for range measurement (fig 2, para 00017) wherein the transmission signal comprises 128 frequency ramps (para 0048).  It would have been obvious to modify the invention such that it disclosed the .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinovsky (US 2015/0233750) as applied to claim 1 above, and further in view of Jirskog (US 2014/0085132).
Claim 9: Malinovsky does not specifically discloses a frequency ramp shows a duration between 1 μs and 1000 μs, preferably between 50 μs and 300 μs, particularly 100 μs or 200 μs
Jirskog discloses a filling level measurement device using frequency ramps wherein the frequency ramp shows a duration between 1 μs and 1000 μs, preferably between 50 μs and 300 μs, particularly 100 μs or 200 μs (para 0005, 0006).  It would have been obvious to modify the invention such that it disclosed the above limitations as taught by Jirskog in order to attain a desired resolution and affect device power consumption (Jirskog para 0010).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648